Exhibit 10.2
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
AMENDMENT NO. 1 TO
EXECUTIVE EMPLOYMENT AGREEMENT
 
This AMENDMENT NO. 1 TO EXECUTIVE EMPLOYMENT AGREEMENT (the “Amendment”) is made
and entered into as of the 30th day of December, 2008, by and between AMERIS
BANCORP, a Georgia corporation (“Employer”), and DENNIS J. ZEMBER JR., an
individual resident of the State of Georgia (“Executive”).
 
W I T N E S S E T H:
 
WHEREAS, Employer and Executive have entered into that certain Executive
Employment Agreement dated as of May 6, 2005 (the “Agreement”);
 
WHEREAS, Employer and Executive wish to amend the Agreement as provided herein
to comply with Section 409A of the Internal Revenue Code of 1986, as amended,
and to
                make certain other conforming revisions; and
 
WHEREAS, capitalized terms used but not otherwise defined herein shall have the
same meanings given to such terms in the Agreement;
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein, the parties hereto do hereby agree as follows:
 
1. Amendments to Agreement.  The Agreement is hereby amended as follows:
 
(a) The Agreement is amended by adding the following sentence to the end of
Subsection 4(B) thereof:
 
“Any Annual Bonus earned and payable to Executive shall be paid on or after
January 1, but not later than March 15, of the calendar year following the
calendar year for which such Annual Bonus is earned.”
 
(b) The introductory paragraph of Subsection 8(B) of the Agreement, immediately
preceding Subsection 8(B)(1) of the Agreement, is amended and restated in its
entirety as follows:
 
“(B)           Executive may terminate his employment with Employer for good
reason; provided, however, that Executive shall not have good reason for
termination pursuant to this Subsection 8(B) unless Executive gives written
notice of termination for good reason within thirty (30) days after the event
giving rise to good reason occurs, Employer does not correct the event that
constitutes good reason, as set forth in Executive’s notice of termination,
within thirty (30) days after the date on which Executive gives written notice
of termination and Executive terminates employment within sixty (60) days after
the occurrence of the event that constitutes good reason.  For purposes of this
Subsection 8(B), “good reason” for termination shall mean that any one or more
of the following events has occurred, without Executive’s express written
consent:”
 
(c) Subsection 8(B)(6) of the Agreement is amended and restated in its entirety
as follows:
 
“(6)           [Intentionally omitted.]”
 
(d) The last sentence of Subsection 9(B) of the Agreement is amended by adding
to the end of clause (3) of such sentence, and immediately before the semicolon
at
the end of such clause, the following:
 
“in a lump sum on or after January 1, but not later than March 15, of the
calendar year following the calendar year in which the Date of Termination
occurs”
 
(e) The proviso included in the last sentence of Section 11 of the Agreement is
amended and restated in its entirety as follows:
 
“provided, however, that if within thirty (30) days after any such Notice of
Termination is given with respect to termination of employment for cause, the
party receiving such Notice of Termination notifies the other party that a
dispute exists concerning the termination, the Date of Termination shall be the
date on which the dispute is finally resolved, either by mutual agreement of the
parties, by arbitration or by a final judgment, order or decree of a court of
competent jurisdiction (the time for appeal therefrom having expired and no
appeal having been perfected).”
 
-1-

--------------------------------------------------------------------------------


(f) The second and third sentences of Subsection 12(A) of the Agreement are
amended and restated in their entirety as follows:
 
“Employer shall reduce or eliminate the Payments by first reducing or
eliminating those payments or benefits which are not payable in cash and then by
reducing or eliminating cash payments, in each case in reverse order beginning
with payments or benefits which are to be paid the farthest in time from the
Determination (as hereinafter defined).  For this purpose, where multiple
payments or benefits are to be paid at the same time, they shall be reduced or
eliminated on a pro rata basis.”
 
(g) The third and fourth sentences of Subsection 12(D) of the Agreement are
amended and restated in their entirety as follows:
 
“Employer shall reduce or eliminate the Payments in any one taxable year of
Employer by first reducing or eliminating those payments or benefits which are
not payable in cash and then by reducing or eliminating cash payments, in each
case in reverse order beginning with payments or benefits which are to be paid
the farthest in time from the Section 162(m) Determination (as hereinafter
defined).  For this purpose, where multiple payments or benefits are to be paid
at the same time, they shall be reduced or eliminated on a pro rata basis.”
 
(h) Section 24 of the Agreement is amended and restated in its entirety as
follows:
 
“24.                      Compliance with Code Section 409A.
 
(A)           This Agreement shall be interpreted to avoid any penalty sanctions
under Section 409A of the Code (“Section 409A”).  If any payment or benefit
cannot be provided or made at the time specified herein without incurring
sanctions under Section 409A, then such benefit or payment shall be provided in
full at the earliest time thereafter when such sanctions will not be
imposed.  For purposes of Section 409A, (i) all payments to be made upon a
termination of employment under this Agreement may only be made upon a
“separation from service” within the meaning of such term under Section 409A,
(ii) each payment made under this Agreement shall be treated as a separate
payment and (iii) the right to a series of installment payments under this
Agreement is to be treated as a right to a series of separate payments.  In no
event shall Executive, directly or indirectly, designate the calendar year of
payment.
 
(B)           All reimbursements and in-kind benefits provided under this
Agreement shall be made or provided in accordance with the requirements of
Section 409A, including, where applicable, the requirements that (i) any
reimbursement is for expenses incurred during Executive’s lifetime (or during a
shorter period of time specified in this Agreement), (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits provided, during a calendar year
may not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred and (iv) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.
 
(C)           Notwithstanding any provision in this Agreement to the contrary,
if, at the time of Executive’s separation from service with Employer, Employer
has securities which are publicly traded on an established securities market,
Executive is a “specified employee” (as defined in Section 409A) and it is
necessary to postpone the commencement of any severance payments otherwise
payable pursuant to this Agreement as a result of such separation from service
to prevent any accelerated or additional tax under Section 409A, then Employer
will postpone the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to Executive) that are not otherwise exempt from Section 409A until the
first payroll date that occurs after the date that is six (6) months following
Executive’s separation from service with Employer (as determined under Section
409A).  If any payments are postponed pursuant to this Subsection 24(C), then
such postponed amounts will be paid in a lump sum to Executive on the first
payroll date that occurs after the date that is six (6) months following
Executive’s separation from service with Employer.  If Executive dies during the
postponement period prior to the payment of any postponed amount, such amount
shall be paid to the personal representative of Executive’s estate within sixty
(60) days after the date of Executive’s death.”
 
2. Existing Terms.  The existing terms and conditions of the Agreement shall
remain in full force and effect except as such terms and conditions are
specifically amended by, or
conflict with, the terms of this Amendment.
 
3. Severability.  If any term or provision of this Amendment is held by a court
of competent jurisdiction or other authority to be invalid, void or
unenforceable, the remainder of
the terms and provisions of this Amendment shall in no way be affected, impaired
or invalidated.
 
4. Governing Law.  This Amendment shall be governed by, and construed and
enforced in accordance with, the laws of the State of Georgia, without regard to
the conflicts of
laws principles thereof.
 
5. Counterparts.  This Amendment may be executed simultaneously in counterparts,
each of which will be deemed an original, and all of which together will
constitute one and
 the same instrument.  Executed counterparts may be delivered via facsimile
transmission.
 
 
 

 
 
 
-2-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Executive has executed and delivered this Amendment, and
Employer has caused this Amendment to be executed and delivered by its duly
authorized officer, all as of the day and year first above written.
 
 


AMERIS BANCORP
 
By:
/s/ Edwin W. Hortman, Jr.
Edwin W. Hortman, Jr.,
President and Chief Executive Officer

 
 
 
/s/ Dennis J. Zember Jr.
Dennis J. Zember Jr.
        


 
 